Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (Mitsubishi, McMaster, Douglas, Sorg, Muir) does not disclose the compressor module of Claim 1, but more specifically: “drain pipings that .. .. extend straight to the tank main body from the first drive machine bearing, the second drive machine bearing, the first compressor bearing, and the second compressor bearing .. .. wherein the drain pipings are inclined so as to extend downward in the vertical direction and extend in the width direction toward the tank main body, wherein an upper portion of the tank main body protrudes upward from the base plate such that an upper portion of a side surface of the tank main body is exposed above the base plate, and wherein the drain pipings are connected to the upper portion of the side surface of the tank main body” in combination with the remaining limitations of Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746          
                                                                                                                                                                                              /PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        18 July 2022